DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1/(a)(2) as being
anticipated by U.S. Pat. Appl. Publ. No. US2014/0042293 to Mok et al. (i.e., “Mok”
hereinafter). Referring to claim 1, Mok discloses a foldable device (1), comprising:
a flexible display (2) comprising a first part (left), a second part (right), and a third
part (2a) disposed between the first part and the second part; a first body (3)
configured to support the first part: a second body (4) configured to support the
second part and rotate by being synchronized with the first body; a hinge (7)
configured to connect the first body and the second body to be rotatable based
on a first center axis (i.e., at 5) and a second center axis (i.e., at 6), respectively; a
supporting member (12) configured to be disposed between the first body and
the second body and support the third part (2a) based on the flexible display
being unfolded; and a first pivot lever (15) and a second pivot lever (16) configured to connect to the supporting member, wherein the first pivot lever (15) and the second pivot lever (16) are configured to pivot from the supporting member (12) while rotating for the first body and the second body to be folded, and form a space (not numbered) for receiving a curved portion of the third part. See Figs. 1-3 and [0027].


Referring to claim 2, Mok discloses the device as clamed, wherein the first
body comprises a first gear (18), and wherein the second body comprises a
second gear (19) configured to engage with the first gear.  See the second
embodiment of Mok in Figs. 4-7.
Referring to claim 3, Mok discloses the device as clamed, further
comprising: a first receiver (13) and a second receiver (14) which are connected
with the first pivot lever (15) and the second pivot lever (16) respectively, wherein
the first receiver and the second receiver are configured to be pivoted by the first
pivot lever and the second pivot lever while rotating for the first body and the
second body to be folded, and support the third part.  See figs. 2 and 3 and the
corresponding specification.
Referring to claim 9, Mok discloses the device as clamed, wherein the
supporting member (12) is configured to evenly support the third part (2a) in a
state of the flexible device being unfolded (Fig. 2), and form a receiving space (not
numbered) receiving the third part (2a) with the first pivot lever (15) and the
second pivot lever (16) in a state of the flexible display being folded (Fig. 3).



Referring to claim 10, Mok discloses the device as clamed, wherein the first
body (3) and the second body (4) further comprise a stopper (13b and 14b)
configured to support the first pivot lever (15) and the second pivot lever (16),
and wherein the first pivot lever and the second pivot lever are supported by the
stopper based on the flexible display being unfolded so that the third part is
evenly unfolded.  See Fig. 2 and the corresponding specification.
Referring to claim 11, Mok discloses the device as clamed, wherein the
supporting member (12) is configured to support the third part (2a) when the
flexible display is folded.  See Fig. 2.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.  The examiner does not agree with applicant’s arguments on page 8 that ‘”Mok does not teach or suggest first and second pivot levers which “form a space for receiving a curved portion of the third part.”’  Although the folded display portion (2a) is positioned behind the levers (15 and 16), see Fig. 3, the levers (15 and 16) still “form a space for receiving a curved potion of the third part” in that the levers do not hinder or block the same from happening.


Allowable Subject Matter
Claims 4-8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a
statement of reasons for the indication of allowable subject matter: claim 4
includes the specific limitations “the supporting member comprises a slot formed
in a horizontal direction toward the first body and the second body, and wherein the first body and the second body are disposed at one end facing each
other and comprise a pair of guide portions configured to be slidingly inserted to
the slot.”  These limitations, in combination with the remaining elements, are not
taught or adequately suggested in the prior art of record.  Claims 5-8 depend,
either directly or indirectly, from claim 4 and are therefore allowed for at least
the same reasons.  Regarding newly added claims 13 and 14, the prior art of record does not expressly teach or suggest the limitations recited therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
June 18, 2022